Citation Nr: 1444047	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right arm radiculopathy.

2.  Entitlement to service connection for right leg radiculopathy.

3.  Entitlement to service connection for left leg radiculopathy.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for right shoulder dislocation.

7.  Entitlement to service connection for left thumb fracture. 

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for left talar marrow edema.
	
10.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease (DJD).

11.  Entitlement to an initial rating in excess of 20 percent for right knee DJD.

12.  Entitlement to an initial compensable rating for bilateral pes planus prior to January 16, 2009, and a rating in excess of 10 percent for the disability thereafter.  

13.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 2008.  His combined disability rating for compensation since his separation from service has been 100 percent.

This appeal is before the Board of Veterans' Appeals (Board) from September 2008 and August 2009 and rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran had also appealed the issue of an initial rating in excess of 10 percent for cervical spine degenerative disease, but withdrew this appeal in a January 2013 written statement.  See 38 C.F.R. § 20.202, 20.204.  

Following the most recent certification of the appeal to the Board, additional VA treatment records were associated with the claims file, but are either not pertinent or cumulative of evidence that was already of record.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran did not have right arm, right leg, or left leg radiculopathy, hemorrhoids, glaucoma, or a diagnosed right shoulder or left thumb disorder at the time of his August 2008 separation from service or at any time since.

2.  Vascular-related erectile disorder is related to the Veteran's service.

3.  The Veteran currently receives service connection compensation for an osteochondral defect, represented on X-rays by marrow edema in the lateral talar dome of the left ankle.

4.  The Veteran's lumber spine DJD has most closely approximated spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees.

5.  The Veteran's functional impairment from right knee DJD has included pain, limited motion of, at most, 98 degrees of flexion and 0 degrees of extension, and difficulty with prolonged standing, walking, squatting, and other ordinary uses of the knee.

6.  The Veteran's pes planus was manifested by inward bowing of the feet and pain on manipulation and use of the feet prior to January 16, 2009.

7.  The most severe symptomology associated with the Veteran's bilateral pes planus has been inward bowing of the feet correctable with manipulation, pain on manipulation and use of the feet, moderate pronation, and some abnormal weight bearing.  

8.  The Veteran's PTSD has been primarily manifested by depression, depressed mood, anxiety, sleeping problems, nightmares, and flashbacks, as well as some symptoms of flattened affect, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right arm radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, (2013).

2.  The criteria for service connection for right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for left leg radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for right shoulder dislocation have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  The criteria for service connection for left thumb fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

9.  The criteria for service connection for talar marrow edema have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2013).

10.  The criteria for an initial rating in excess of 10 percent for lumbar spine DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5343 (2013).

11.  The criteria for an initial rating in excess of 20 percent for right knee DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5262 (2013).

12.  The criteria for an initial rating of 10 percent, but no greater, prior to January 16, 2009, for bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2013).

13.  The criteria for an initial rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2013).

14.  The criteria for an initial rating if 50 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in February 2008 and June 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and a statement from the Veteran's friend have been obtained.

Also, the Veteran was provided several VA examinations of his service-connected disabilities.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for decisions on the Veteran's increased rating claims.  The reports were based on examination of the Veteran by examiners with appropriate expertise who reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA medical nexus opinions were not obtained for the service connection claims herein denied.  As discussed below, the record does not reflect that the Veteran currently has such disabilities, or contain any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as organic diseases of the nervous system and cardiovascular diseases, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge may support a claim for such diseases, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In this case, the record reflects that the Veteran served in combat.  However, he has not contended that any of the service connection claims on appeal, aside from his right shoulder dislocation, as discussed below, involve disease or injury incurred in or aggravated by his combat service, and the record does not otherwise relate any of his claimed disabilities to combat service.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

A.  Right arm, right leg, and left leg radiculopathy, hemorrhoids, and glaucoma

As reflected in his February 2008 application for benefits and in February 2008 and October 2008 statements, the Veteran asserts that, during service, right leg sciatica was first diagnosed in May 1999, glaucoma was diagnosed in May 2001, and hemorrhoids were diagnosed in January 1980.  

Service treatment records reflect no findings or treatment of right arm, right leg, or left leg radiculopathy, hemorrhoids, or glaucoma.  The Veteran was noted to have had a normal digital rectal examination on September 1983, July 1984, and July 1989 service examinations.  On March 2004 service examination, the Veteran had a normal clinical evaluation of the upper and lower extremities, musculoskeletal system, eyes, and anus and rectum, including examination for hemorrhoids.  In March 2004, the Veteran reported not having and never having had numbness or tingling, an eye disorder or trouble, or rectal disease, hemorrhoids, or blood from the rectum.  In January and February 2008 reports of medical history, the Veteran reported having hemorrhoids.

The Veteran's service connection claims for right arm, right leg, and left leg radiculopathy, hemorrhoids, and glaucoma must be denied in this case, as the Veteran has not been shown to have current disabilities that can be service-connected.

Regarding the Veteran's claims for right arm, right leg, and left leg radiculopathy, on September 2008 VA examination, the Veteran complained of numbness and tingling in the left leg from the ankle down, and also some numbness of the right foot.  It was noted that the Veteran had had recent left ankle surgery.  On examination, the Veteran reported decreased sensation in the lower left extremity, but straight leg raise was negative, and no diagnosis of any radiculopathy was made.  

An October 2008 Army hospital treatment record reflects that the Veteran complained of pain localized to one or more joints and constant pain to the hips, which radiated to the legs.  Sensation and motor examinations were normal.  The diagnosis was joint pain localized in the hip, knee, and ankle.

An October 2008 private treatment record reflects that the Veteran complained of numbness in the fourth and fifth digits, and weakness in the left grip; the diagnosis, after magnetic resonance imaging (MRI) showed left-sided herniated nucleus pulposus impingement on the spinal cord, was left-sided cervical radiculopathy.  In January 2009, the Veteran underwent surgery for diagnoses of left C5-6 herniated nucleus pulposus and severe left C6 radiculopathy.  In a March 2010, he was granted service connection for left arm radiculopathy, effective the day after his separation from service.  

On September 2013 VA spine examination, sensory examination of the extremities was negative, and the Veteran was determined to have had no radicular pain or any other signs or symptoms due to radiculopathy.  

Thus, despite occasional complaints of pain, numbness, and tingling in the lower extremities, the Veteran has not been shown to have any diagnosed right arm, right leg, or left leg radiculopathy since his August 2008 separation from service; on September 2013 VA examination, the examining physician specifically determined, after reviewing the record and examining the Veteran, that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  In this regard, the Veteran's October 2008 and January 2009 treatment records specifically reflect diagnosis of and treatment for left arm radiculopathy, as determined after diagnostic testing, but no right side radiculopathy.

Regarding his claim for hemorrhoids, there is no objective, probative evidence that the Veteran has had hemorrhoids.  On September 2008 VA examination, the Veteran reported a history of hemorrhoids with rectal pain and bleeding, and based on this given history the diagnosis was hemorrhoids; however, on examination of the Veteran at that time, there were noted to be no hemorrhoids present.  There is no further post-service diagnosis or objective findings of hemorrhoids.  Neither the service treatment records nor the post-service treatment records reflect any determination of a hemorrhoid disorder by a medical expert based on objective findings.  

While the Veteran is competent to determine that he had had pain or bleeding in the rectal area, he is not competent to make a medical diagnosis of hemorrhoids.  See Barr, 21 Vet. App. at 308-09; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, while the Veteran is competent to report that he has been diagnosed with and treated for hemorrhoids since 1980, which he has done repeatedly, the Board finds such reports not to be credible in light of the conflicting evidence of record.  Such evidence includes the normal digital rectal examinations in September 1983, July 1984, and July 1989, the normal evaluation of the anus and rectum, including for hemorrhoids, in March 2004, and the Veteran's own report in March 2004 of never having had rectal disease, hemorrhoids, or blood from the rectum.

Regarding his claim for glaucoma, in his February 2008 application for benefits, the Veteran claimed service connection for glaucoma, as well as several other eye disabilities that are not on appeal.  On August 2008 VA eye examination, the Veteran reported that he was told that he had early glaucoma.  Following examination, the Veteran was assessed as being a "glaucoma suspect," given an increased cup-to-disc ratio and his family history, but it was noted that his ocular pressures were currently within normal range.  Further treatment records reflect no diagnosis of glaucoma.  Rather, a September 2009 Army hospital ophthalmology treatment note, while noting a history of other eye problems, notes that the diagnosis history included no glaucoma; on examination at that time, intraocular pressure was noted to have been normal.

Thus, the weight of the evidence reflects that the Veteran did not have right arm, right leg, and left leg radiculopathy, hemorrhoids, or glaucoma at the time of his August 2008 separation from service or at any time since.  Therefore, there can be no valid service connection claim for any such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, service connection for right arm, right leg, and left leg radiculopathy, hemorrhoids, and glaucoma must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

B.  Right shoulder dislocation and left thumb fracture

As reflected in his February 2008 application for benefits and in a February 2008 statement, the Veteran asserts that he first incurred his right shoulder dislocation disability in October 1980, and a left thumb open reduction shatter fracture in November 1998.  Beginning in September 2009, the Veteran has further asserted that his right shoulder was re-injured when his vehicle was struck by an explosive when serving in combat in 2006.  In a September 2009 statement, the Veteran asserted that, due to his in-service thumb fracture, he currently had a limited and weakened grip and limited range of motion, and that his finger was sensitive to the touch.

Service treatment records reflect that the Veteran was treated in November 1980 for a tender, swollen, erythematous right sternoclavicular joint, which was stable.  The diagnosis was resolving sternoclavicular separation or fracture; following X-rays, the assessment was sternoclavicular joint separation, old, without fracture.  Such records reflect no follow-up treatment or further findings or treatment related to the right shoulder.  The Veteran was found to have had a normal clinical evaluation of the upper extremities and musculoskeletal system on September 1983, July 1984, and March 2004 service examinations.  In his March 2004 report of medical history, the Veteran reported that he did not have and had never had painful shoulder or dislocation, or any broken, cracked, or fractured bones.  On his January 2008 and February 2008 reports of medical assessment, he reported a history of treatment for the left thumb as well as a history of over 10 other medical disorders, but did not mention any history related to the right shoulder.

On September 2008 VA examination, the Veteran reported right shoulder dislocation with onset in 1980.  August 2008 X-rays revealed mild degenerative joint changes of the left shoulder and acromioclavicular joints.  However, while they revealed that the acromioclavicular joint of the right shoulder was widening, it was in normal vertical alignment, and glenohumeral joint spacing and alignment was normal without significant degenerative change evident.  After examination and reviewing the record, including the August 2008 X-rays, regarding the Veteran's right shoulder, the examiner opined that there was no documentation to support a diagnosis.  The post-service medical record contains of further diagnoses of or treatment for any right shoulder disorder.

On September 2008 VA examination, it was noted that the Veteran had a history of left thumb fracture in 1998,which occurred during a taekwondo match, and that since then his thumb had improved, and was not currently being treated, but that the Veteran complained of pain and tingling of the tip.  Range of motion of the digits was normal on examination.  August 2008 X-rays of the hands were normal, with normal osseous alignment with preservation of the joint spaces, no evidence of significant posttraumatic or degenerative or erosive changes, and no abnormal soft tissue swelling or calcifications.  The diagnosis was healed fracture of the left thumb with no effects of the condition on usual daily activities.  

An October 2008 private treatment record reflects that the Veteran complained of numbness in the fourth and fifth digits, and weakness in the left grip; decreased grip was noted, and the diagnosis after MRI was left-sided cervical radiculopathy.

The Board notes the lack of any in-service complaints or findings of any right shoulder problems following his November 1980 treatment until his August 2008 separation from service, his normal clinical evaluations of the upper extremities and musculoskeletal system in September 1983, July 1984, and March 2004, the lack of any report of a left thumb fracture until 2008, and the Veteran's March 2004 report of never having had painful shoulder or dislocation, or any broken, cracked or fractured bones.  The Board also notes that the Veteran did not report reinjuring his right shoulder in a 2006 combat incident until September 2009.

However, even assuming that the Veteran incurred an in-service thumb fracture and injured his right shoulder again in 2006, service connection is warranted for neither right shoulder dislocation nor left thumb fracture, as the weight of the objective medical evidence reflects that the Veteran has not had any clinically ascertainable disability of the right shoulder or left thumb since his August 2008 separation from service.

The Board acknowledges the Veteran's reports of left hand weakness and grip problems.  However, as noted above, such problems have been related in the medical evidence to his left-sided cervical radiculopathy.  The Board also notes that the Veteran is competent to report matters within his own personal knowledge.  See Layno, 6 Vet. App. at 469; Barr, 21 Vet. App. at 308-09.   However, the determination of whether the Veteran has had a post-service medical disorder of the right shoulder or left thumb is medical in nature, and is therefore one that the Veteran is not competent to make.  

Moreover, even if the Veteran were in some way competent to make any such a determination, the Board would find it to be greatly outweighed by the objective evidence of record, including the September 2008 VA examination findings, reflecting that the Veteran has had no post-service medical disorder of the right shoulder or left thumb.

Thus, while the record reflects some assertions of left thumb pain, it does not reflect that the Veteran had a diagnosed right shoulder or left thumb disorder at the time of his August 2008 separation from service or at any time since.  Pain alone does not constitute a disability for service connection purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez- Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Therefore, there can be no valid service connection claim for either such disability.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.

Accordingly, service connection for right shoulder dislocation and left thumb fracture must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

C.  Erectile dysfunction

A September 2008 Army hospital treatment record reflects a diagnosis of male erectile disorder, likely vascular, for which the Veteran was prescribed medication.  Resolving reasonable doubt in the Veteran's favor, the Board finds that such vascular-related erectile disorder is related to the Veteran's service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, service connection for erectile dysfunction is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

D.  Left talar marrow edema

As reflected in his February 2008 application for benefits, the Veteran asserts that he first incurred left talar marrow edema December 2007.  He is currently service-connected for left ankle sprain with talofibular ligament tear, history of bursitis, osteochondral defect, and achilles tendonitis, rated 10 percent disabling effective September 1, 2008.

A December 2007 MRI report reflects an impression of complete tear of the anterior talofibular ligament and focus of marrow edema in the lateral talar dome, which possibly represented a developing osteochondral defect.  August 2008 X-rays of the Veteran's left ankle revealed soft tissue calcifications distal to the medial malleolus consistent with prior traumatic injury.  A January 2009 MRI revealed a 7 millimeter osteochondral injury at the lateral talar dome and anterior talofibular ligament tear.  In February 2008, the Veteran underwent a left Brostrom ligament repair and left osteochondral defect drilling for a diagnosis of left ankle instability and osteochondral defect.

Thus, while the record reflects that the Veteran developed marrow edema in the lateral talar dome of the left ankle, such condition was noted to have represented an osteochondral defect, for which he received surgery.  As noted above, the Veteran is service-connected and currently receives compensation for such osteochondral defect.  As the Veteran currently receives service connection compensation for the condition, an additional award of service connection for that condition is not permissible.  See 38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Accordingly, service connection for left talar marrow edema must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

A.  Lumbar spine DJD

The Veteran's lumbar spine DJD is currently rated under Diagnostic Code (DC) 5242-5243, and is thus rated under the criteria for intervertebral disc syndrome.  See 38 C.F.R. §§ 4.20, 4.27.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

In this case, on September 2008 VA examination, the Veteran reported moderate flare-ups with decreased range of motion.  He reported two days of incapacitating episodes over the past 12 months.  On examination, there was no guarding, atrophy, tenderness, or weakness, and no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or spinal contour.  Range of motion testing showed flexion to 90 degrees with pain beginning at 60 degrees, and extension to 30 degrees with pain at 15 degrees, with no additional loss of motion on repetitive use. 

On September 2013 VA examination, the Veteran reported that current symptoms were pain midline with standing for more than 10 minutes, but that this was more ankle-related than back-related, and stiffness in the morning.  He stated that he worked out two times a week and did 15 crunches, and that he worked a sedentary job.  He did not report flare-ups.  On range of motion testing, flexion was to 70 degrees, extension was to 10 degrees, right and left lateral flexion were to 15 degrees, and right and left lateral rotation were to 25 degrees, with no objective evidence of painful motion.  Findings were unchanged with repetition.  It was noted that on all testing of back range of motion, the Veteran related that when he felt pain he was stopping range of motion, but that there were no objective findings to support the claim of pain.  There was no pain noted upon entry to the room, the Veteran sat in a chair for over 20 minutes with no apparent discomfort, and no discomfort was noted when arising from a sitting position.  There was no localized tenderness or pain to palpation of joints or soft tissue of the spine, no guarding or muscle spasm, full strength of extremities, except for the left ankle, and no muscle atrophy.  Reflexes and sensory examination were fully normal, straight leg raise was normal, and there was no radiculopathy.  

It was noted that the Veteran did not have intervertebral disc syndrome of the spine, that a bone scan in 2009 was normal, and that X-rays at the time of examination showed mild degenerative change at L4.  The functional impact of the Veteran's back disability was soreness and stiffness with prolonged standing and in the morning, with no additional limitation of motion due to pain during flare-ups or when the joint was used repeatedly over a period of time.

A rating in excess of 10 percent for lumbar spine DJD is not warranted.

The Veteran's range of spine motion, even considering pain and other such factors, has most closely approximated flexion greater than 60 degrees.  On each VA examination, flexion was to 70 degrees or greater, including on repetition; while it was noted that pain began at 60 degrees in September 2008, given the Veteran's findings as a whole, the Veteran's range of motion has not approximated flexion of 60 degrees or less.  In this regard, the Board notes the September 2013 VA examiner's observation that on all testing of back range of motion, the Veteran related that when he felt pain he was stopping, but that there were no objective findings to support the claim of pain, no pain noted upon entry to the room, and the Veteran sat in a chair for over 20 minutes with no apparent discomfort, with no discomfort was noted when arising from a sitting position.  There has not been combined range of motion of the thoracolumbar spine limited to 120 degrees or less.  Muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour has been noted not to be present.  Thus, the Veteran's lumbar spine DJD has most closely approximated the criteria for a 10 percent rating under the applicable criteria.  

The Board notes that in September 2008, the Veteran reported having two days of incapacitating episodes over the past 12 months.  However, the record reflects no periods of acute signs and symptoms due to intervertebral disc syndrome that have required bed rest and treatment prescribed by a physician, and the September 2013 VA examiner specifically determined that the Veteran did not have intervertebral disc disease.  Furthermore, the extent of incapacitating episodes described by the Veteran would not warrant a higher rating for such episodes.  Therefore, a higher rating for incapacitating episodes under DC 5243 is not warranted.

The Board has considered the Veteran's reports of pain with standing and certain movement and stiffness, but concludes that such symptomology is contemplated in a rating for disability of the severity of the Veteran's, as described above.

Accordingly, a rating in excess of 10 percent for lumbar spine DJD is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B.  Right knee DJD

The Veteran's right knee DJD is rated under DC 5262.

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04.  Separate disability ratings may also be granted for limitation of motion and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

In this case, on September 2008 VA examination, the Veteran's right knee extension was noted to have been to 30 degrees, with pain beginning at 50 degrees, and no additional loss of motion on repetitive use.  Right knee flexion was to 140 degrees with no pain noted and no additional loss of motion on repetitive use.  The Veteran complained of pain and limited range of motion.  He also reported locking, giving way, and instability of the right knee, but on examination there was noted to have been no crepitation, clicks, snaps, grinding, instability, or patellar or meniscus abnormality.  The diagnosis was right meniscal tear in posterior horn of medial meniscus chondromalacia.  

On March 2009 VA examination, the Veteran reported that he tore his meniscus in service, after which he had episodes of "locking," but that he underwent meniscectomy in service.  He stated that, since then, it had improved but still bothered him if he walked more than usual or had to squat for a prolonged period of time repetitively.  The Veteran reported pain and giving way, and no instability, locking episodes or subluxation.  He reported flare-ups following repetitive squatting, climbing, running, and jumping.  On examination, there was crepitus, tenderness, and guarding of movement, but no instability.  There was noted to be surgically absent meniscus, but no meniscal locking, effusion, or dislocation.  Range of motion testing revealed flexion to 98 degrees, and extension normal to 0 degrees, with objective evidence of pain with active motion, but no additional limitation after repetition. 

On March 2012 VA examination, flexion was measured as 140 degrees or greater, and extension was to 0 degrees, with no objective evidence of painful motion.  The same findings were made on repeated motion, with no additional functional loss.  The only functional loss or impairment of the right knee noted was pain on movement.  Muscle strength was full in flexion and extension, and the knee was stable to anterior, posterior, and medial-lateral instability testing.  There was no evidence of patellar subluxation or dislocation.  The examining physical opined that the left knee condition would not affect the Veteran's ability to work.

On September 2013 VA examination, it was noted that the Veteran complained of knee aches in weather changes or if standing for long periods of time or performing repetitive squatting.  It was noted that MRI performed in November 2006 noted a posterior horn medial meniscus tear, and that surgery was performed in January 2007.  The Veteran reported no flare-ups.  On range of motion testing, flexion was to 140 degrees or greater and extension to 0 degrees, with no objective evidence of painful motion.  There was no additional loss of motion with repetition, and no additional functional loss or impairment of the knee.  Muscle strength testing was full in flexion and extension, and anterior, posterior, and medial-lateral instability tests were normal.  There was noted to be no evidence or history of recurrent patellar subluxation or dislocation, and no current or past tibial and/or fibular impairment.  It was noted that the Veteran had had a meniscus tear previously, but no dislocation or frequent episodes of joint "locking," and that he had had a right meniscectomy, but with no residual signs or symptoms due to the meniscectomy.  It was noted that the Veteran's diagnostic testing showed arthritis but no patellar subluxation or other significant diagnostic test findings or results.  The examiner stated that the Veteran's knee condition would impact his ability to work due to soreness with prolonged standing and squatting.  

In this case, a rating in excess of 20 percent for the Veteran's right knee DJD has not been warranted at any time.

Initially, the Board notes that although the Veteran has been rated under 5262, the record reflects no malunion of the tibia and fibula at any time; the September 2013 VA examiner, after reviewing the claims file and examining the Veteran, specifically determined that there was no current or past tibial and/or fibular impairment.  Thus, no higher rating is warranted for malunion of the tibia and fibula under DC 5262.

Furthermore, a rating higher than 20 percent under any other diagnostic code is not warranted.  The Veteran's right knee flexion has repeatedly been noted to be limited, at most, to 98 degrees, and most times to 140 degrees or more, with no ankylosis or functional impairment that would approximate anything near limitation of flexion to 45 degrees.  Thus, no separate compensable rating is warranted under DC 5260.  

The Board notes that on September 2008 VA examination, the Veteran's right knee extension was measured to be only to 30 degrees, with pain beginning at 50 degrees, but on every other VA examination extension has been full to 0 degrees.  Treatment records for the Veteran's right knee beginning in September 2008 reflect joint pain, but no findings or evaluation of functional impairment of the right knee of near such severity as being able to extend the knee only to 30 degrees.  In light of the evidence as a whole, the Board finds that the multiple, subsequent VA examinations measuring extension to 0 degrees are more probative than the findings on September 2008 VA examination, and that the Veteran's right knee extension has approximated 0 degrees, or normal, extension.  Therefore, no separate rating is warranted under DC 5261.  

The Board notes that the Veteran reported a history of locking of the knee, specifically following his in-service meniscal tear and prior to his in-service meniscectomy, but, post-service, there consistently noted to be no locking due to the meniscus on objective examination.  On September 2013 examination, while a history of meniscus tear was specifically noted, it was noted that there was not a history of dislocation or frequent episodes of joint "locking."  Also, on September 2013 VA examination, it was specifically noted that the Veteran had previously had a meniscectomy, but that there had been no residual signs or symptoms due to the meniscectomy.  Given this evidence as a whole, the Board finds that a rating under DCs 5258 or 5259 for dislocated semilunar cartilage or removal of semilunar cartilage would not be warranted at any time.  

Also, the record has repeatedly reflected findings of no instability or subluxation on examination, and no dislocation or torn ligament has been noted post-service.  Thus, a rating under DC 5257 is not warranted.
      
The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that no other diagnostic code provides a basis for higher rating.  Considering the evidence as a whole, the Veteran's functional impairment, including pain, limited motion, and difficulty with prolonged standing, walking, squatting, and other ordinary uses of the knee, is adequately contemplated in a 20 percent rating for right knee DJD.  

Accordingly, a rating in excess of 20 percent for right knee DJD is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Bilateral pes planus.

The Veteran's bilateral plantar pes planus is rated under DC 5276, which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable (0 percent disabling).  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

On March 2009 VA examination, the Veteran reported continuous foot pain and being able to walk one-half mile.  Treatment with shoe inserts was noted.  He was noted to have foot pain and stiffness.  There was no evidence of swelling, instability, or weakness, but that the evidence of painful motion, tenderness, and abnormal weight bearing.  Inward bowing of the feet, correctable with manipulation, was noted, and there was pain, but no spasm, on manipulation, and no forefoot malalignment.  There was noted to be moderate pronation, with arch present on nonweight bearing, but not on weight bearing. 

On September 2013 VA examination, the Veteran had pain in both feet accentuated by use, but not on manipulation of the feet.  There was no indication of swelling on use, characteristic calluses, or extra tenderness of the plantar surface of either foot.  Symptoms were noted to be relieved by arch supports.  There was no objective evidence of marked deformity of the foot, marked pronation of either foot, weight-bearing line falling over or medial to the great toe, or deformity other than pes planus causing alteration of the weight bearing line.  He did not have inward bowing of the achilles tendon, or marked inward displacement or severe spasm of the achilles tendon on manipulation.  It was noted that arches were still present, with mild loss of height.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the period prior to January 16, 2009.  While inward bowing of the feet and pain on manipulation and use of the feet was not noted until March 2009 VA examination, there is no indication that the Veteran's pes planus was not productive of these symptoms from the time of his separation from service in August 2008 until that VA examination.  

However, a rating in excess of 10 percent for flatfoot has not been warranted at any time.  The most severe symptomology noted to be associated with the Veteran's bilateral pes planus has been inward bowing of the feet correctable with manipulation, pain on manipulation and use of the feet, moderate pronation, and some abnormal weight bearing.  Such symptoms are adequately contemplated in the criteria for a 10 percent rating under DC 5276, which contemplates bilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, and pain on manipulation and use of the feet.  

The evidence has never reflected severe or pronounced flatfoot, or symptoms of the severity of accentuated pain on manipulation and use, swelling on use, characteristic callosities, or spasm.  While on March 2009 VA examination moderate pronation was noted, marked pronation or other deformity has never been noted; on September 2013 VA examination, there was no objective evidence of marked deformity of the foot or marked pronation of either foot.  Also, although such symptomology was noted to some extent on March 2009 VA examination, neither inward bowing of the achilles tendon nor pain on manipulation of the feet was noted on September 2013 VA examination.  Thus, the Board finds that the Veteran's pes planus disability has most closely approximated the criteria for a 10 percent rating under DC 5276 throughout the appeals period.

The Board has considered DC 5284 for residuals of other foot injuries.  In this regard, however, the Veteran receives separate ratings for several other foot disorders, including hallux valgus of each great toe, which are not on appeal here.  Here, specifically, the Veteran's initial rating for the specific service-connected disability of pes planus is on appeal, and the criteria under DC 5276 are specifically for such disability.  Moreover, the Board finds that the Veteran's bilateral pes planus symptoms are adequately contemplated by the criteria for a 10 percent rating under DC 5276 for the reasons given above.  Therefore, the Board finds that a rating under any other different code is not appropriate.

Accordingly, a rating of 10 percent for bilateral pes planus prior to January 16, 2009, is warranted, but a rating in excess of 10 percent for the disability is not warranted, and there is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

D.  PTSD

The Veteran's PTSD is rated under DC 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In this case, the Board finds that an initial rating of 50 percent, but no greater, for PTSD is warranted.

The record reflects that the Veteran's PTSD has been primarily manifested by depression, depressed mood, anxiety, sleeping problems, nightmares, and flashbacks.

VA medical records, including treatment records dated from September 2008 to September 2013, and September 2008 and February 2009 VA examination reports, reflect that the Veteran had normal appearance, with ability to maintain hygiene, typically unremarkable psychomotor activity, and no abnormal speech.  His affect was noted to be constricted, flat, or depressed, and his mood depressed.  He has generally been found to have normal thought content and process and to be fully oriented.  He has consistently been noted not to experience audio or visual hallucinations, panic attacks, or homicidal or suicidal thoughts.  Impulse control has consistently been noted to be good, and memory has been normal on examination, although the Veteran has reported forgetfulness.  Psychological testing in September 2008 reflected that the Veteran's depressive symptoms were his most prominent, though severe anxiety was also reported.

On September 2008 VA examination, the Veteran's assigned global assessment of functioning (GAF) score was 55, which, according to the examiner, reflected moderate emotional problems including constricted affect and concentration problems, few social relationships, and very limited constructive leisure or recreational activities.  On February 2009 VA examination, his assigned GAF score was 41, which, according to the examiner, reflected serious impairment in social functioning, little socialization, depression, and anxiety.  The Veteran's assigned GAF score from his treating VA psychiatrist from June 2009 to September 2013 has consistently been 50.  

GAF cores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV); 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).
 
Given the above, resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for PTSD is warranted under DC 9411.  In this regard, the September 2008 VA examiner specifically opined that the Veteran's service-related psychiatric problems resulted in reduced reliability and productivity due to mental disorder symptoms including mood significantly affected by both depression and anxiety, resulting in lack of motivation, low energy, poor sleep, and deficits in thinking.  Also, while the Veteran's primary symptoms have been depression and anxiety, they have generally been noted to be fairly severe, and the Veteran has been at times noted to have symptoms of flattened affect, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.

The record does not reflect that a higher rating than 50 percent has been warranted at any time.  The Board notes, in contrast to the September 2008 VA examiner's assessment that the Veteran's service-related psychiatric problems resulted in reduced reliability and productivity, the February 2009 VA examiner's assessment that the Veteran's PTSD resulted in deficiencies in judgment, thinking, family relations, and mood.  However, the examiner determined such impairment to be due to symptoms such as poor judgment, depression, anxiety, and strained personal relationships.  Such symptoms are not those associated with a 70 or 100 percent rating under DC 9411, or of a similar severity level.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this regard, at that time, and throughout the post-service record, the Veteran was not noted to have such symptoms, or symptoms of a similar severity level, as suicidal ideation, abnormal speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, disorientation, or neglect of personal appearance and hygiene.  Also, despite notations of social isolation, even in the same month as the February 2009 VA examination, treatment records reflected that the Veteran had positive relationships with his daughters and social support from his church; such evidence suggests difficulty, rather than inability, in establishing and maintaining effective relationships.

The Board also notes that, while on September 2008 VA examination no ritualistic or obsessive behavior was noted, the February 2009 VA examination report contains a notation that the Veteran had obsessive/ritualistic behavior, but no elaboration on what type of behavior that was.  Even considering this notation, the VA examiner did not indicate that any such behavior was of the type or extent as to interfere with routine activities.  Also, obsessive ritualistic behavior was not noted by the Veteran's treating psychiatrist or social worker in the extensive treatment notes of record from September 2008 to September 2013.  

The Board further notes the Veteran's GAF scores of 50 and 41, which, as noted above, indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  However, any probative evidence from such scores that the Veteran had such serious symptomatology as suicidal ideation or severe obsessional rituals, or such serious impairment in functioning as having no friends or being unable to keep a job, is outweighed by the extensive evidence of record; such evidence, as discussed above, includes numerous mental health treatment records reflecting that he did not have symptoms or impairment of such nature or severity.  

The Board acknowledges the report of a September 2013 VA examiner who determined, among other things, that the Veteran was experiencing mild anxiety symptoms and did not meet the clinical criteria for PTSD; that the Veteran's own report indicated that his performance in his current employment was excellent, and he was not occupationally impaired by PTSD; that a mental condition had been formally diagnosed, but the Veteran's symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication; that his assigned GAF score was 68; that the Veteran essentially malingered some of his functional impairment, given his level of education; and that the Veteran was not taking his psychiatric medications, which indicated that his symptoms were not as severe as thought to be.  

However, despite such evidence suggesting that the Veteran's mental disorder is of less severity than that contemplated in the criteria for a 50 percent rating under DC 9411, the Board finds that, assessing the evidence as a whole, and resolving reasonable doubt in the Veteran's favor, a 50 percent rating for PTSD is nonetheless warranted in this case.

Accordingly, a rating of 50 percent, but no higher, is warranted for PTSD, and there is no basis for any staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b).  However, as explained above, the criteria for higher schedular ratings were considered, and the assigned ratings were found to be adequate as the Veteran's symptomatology was adequately contemplated in the applicable rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, as noted above, the Veteran's combined disability rating for compensation since his separation from service has been 100 percent.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and referral for extraschedular consideration is not warranted.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

Service connection for right arm radiculopathy is denied. 

Service connection for right leg radiculopathy is denied.

Service connection for left leg radiculopathy is denied.

Service connection for hemorrhoids is denied.

Service connection for glaucoma is denied.

Service connection for right shoulder dislocation is denied.

Service connection for left thumb fracture is denied. 

Service connection for erectile dysfunction is granted.

Service connection for left talar marrow edema is denied.

An initial rating in excess of 10 percent for lumbar spine DJD is denied.

An initial rating in excess of 20 percent for right knee DJD is denied.

An initial rating for bilateral pes planus of 10 percent, but no greater, prior to January 16, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 10 percent for bilateral pes planus is denied.

An initial rating of 50 percent, but no greater, for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


